  Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 1 of 11 PAGEID #: 458




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION


 ERIC NATHAN, et al.,                                   Case No.: 3:19-cv-00226-WHR

              Plaintiffs,                               Judge: Walter H. Rice
 v.                                                     Magistrate Judge: Michael J. Newman

 WHIRLPOOL CORPORATION,                                 CLASS ACTION

              Defendant.
                              STIPULATED PROTECTIVE ORDER


         The Court recognizes that disclosure and discovery activity are likely to arise that will

require the potential disclosure of trade secrets, confidential research, development,

manufacturing, financial, processes, marketing and business information, or other commercial

information within the meaning of Federal Rule of Civil Procedure 26(c), Accordingly, it is

ORDERED as follows:

         1.     There is good cause to issue this Order under Federal Rule of Civil Procedure

26(c). Any party to this litigation and any third-party shall have the right to designate as

Confidential and subject to this Order any information, document, or thing, or portion of any

document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,

financial, sales or other confidential business information, or (b) that contains private or

confidential personal information, or (c) that contains information received in confidence from

third parties, or (d) which the producing party otherwise believes in good faith to be entitled to

protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure and Local Civil Rule

5.2.1.
  Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 2 of 11 PAGEID #: 459




       2.      Any party to this litigation or any third party covered by this Order, who produces

or discloses any Confidential material, including without limitation any information, document,

thing, interrogatory answer, admission, pleading, or testimony, shall mark the same with the

foregoing or similar legend: “Confidential” or “CONFIDENTIAL – SUBJECT TO

STIPULATED PROTECTIVE ORDER” (hereinafter “Confidential”).

       3.      Information and documents designated as Confidential, including any copies,

notes, or summaries thereof, shall be maintained in confidence by the persons to whom such

materials are produced or disclosed and Confidential material and the contents of Confidential

material may be disclosed only to the following individuals under the following conditions:

       a.      Counsel (herein defined includes any attorney at the parties’ outside law firms and

       relevant in-house counsel for the parties, legal paralegals, legal associates, clerical, and

       other support staff employed by such Counsel and who are actually involved in assisting

       in this case);

       b.      Outside experts or consultants retained by outside Counsel for purposes of this

       action, provided they have signed a non-disclosure agreement in the form attached hereto

       as Exhibit A;

       c.      Secretarial, paralegal, clerical, duplicating and data processing personnel of the

       foregoing;

       d.      The Court and court personnel;

       e.      Any deponent may be shown or examined on any information, document or thing

       designated Confidential if it appears that the witness authored or received a copy of it,

       was involved in the subject matter described therein or is employed by the party who




                                                   2
  Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 3 of 11 PAGEID #: 460




       produced the information, document or thing, or if the producing party consents to such

       disclosure;

       f.      Vendors retained by or for the parties to assist in preparing for pretrial discovery,

       trial and/or hearings including, but not limited to, court reporters, litigation support

       personnel, jury consultants, individuals to prepare demonstrative and audiovisual aids for

       use in the courtroom or in depositions or mock jury sessions, as well as their staff,

       stenographic, and clerical employees whose duties and responsibilities require access to

       such materials; and

       g.      The parties.

       4.      Confidential material shall be used only by individuals permitted access to it

under Paragraph 3. Confidential material, copies thereof, and the information contained therein,

shall not be disclosed in any manner to any other individual, until and unless (a) outside Counsel

for the party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders

such disclosure.

       5.      Sensitive business information that is irrelevant to this litigation may be redacted.

The following categories of information related only to non-relevant blender models to this

litigation or other KitchenAid-brand products that are not at-issue in this litigation may be

deemed sensitive: 1) pricing, profits, and other non-public financial information; 2) parts,

suppliers, and costs; 3) design, development, and engineering, 4) marketing and business

strategy; 6) non-U.S. products, and 7) service and quality issues.

       6.      With respect to any depositions that involve a disclosure of Confidential material

of a party to this action, such party shall have until thirty (30) days after receipt of the deposition

transcript within which to inform all other parties that portions of the transcript are to be




                                                     3
  Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 4 of 11 PAGEID #: 461




designated Confidential, which period may be extended by agreement of the parties. No such

deposition transcript shall be disclosed to any individual other than the individuals described in

Paragraph 3 above and the deponent during these thirty (30) days, and no individual attending

such a deposition shall disclose the contents of the deposition to any individual other than those

described in Paragraph 3 above during said thirty (30) days. Upon being informed that certain

portions of a deposition are to be designated as Confidential, all parties shall immediately cause

each copy of the transcript in its custody or control to be appropriately marked and limit

disclosure of that transcript in accordance with Paragraphs 3 and 4.

       7.      Nothing contained herein is intended to or shall serve to limit a party’s right to

conduct a review of documents, electronically stored information (“ESI”) or information

(including metadata) for relevance, responsiveness, and segregation of privileged and protected

information before production.

       8.      Any party to this litigation and any third-party shall have the right to designate as

Attorneys’ Eyes Only and subject to this Order any information, document, or thing, or portion

of any document or thing that contains highly sensitive business or personal information, the

disclosure of which is highly likely to cause significant harm to an individual or to the business

or competitive position of the designating party.

       9.      Any party to this litigation or any third party who is covered by this Order, who

produces or discloses any Attorneys’ Eyes Only material, including without limitation any

information, document, thing, interrogatory answer, admission, pleading, or testimony, shall

mark the same with the foregoing or similar legend: Attorneys’ Eyes Only or “ATTORNEYS’

EYES ONLY – SUBJECT TO STIPULATED PROTECTIVE ORDER” (hereinafter “Attorneys’

Eyes Only”).




                                                    4
  Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 5 of 11 PAGEID #: 462




       10.     Information and documents designated as Attorneys’ Eyes Only, including any

copies, notes, or summaries thereof, shall not be produced or disclosed to any person other than

to Counsel for the parties. Such information also may be produced or disclosed to the Court,

court reporters and expert witnesses and consultants.

       11.     All persons authorized by this order to receive information designated as

Confidential or Attorneys’ Eyes Only shall maintain such information in accordance with this

order, and shall use such information solely for the purpose of preparing for and conducting this

litigation. No information designated as Confidential or Attorneys’ Eyes Only shall be used by

the receiving party for any business, commercial, competitive, personal or other purpose.

       12.     All persons authorized to receive Confidential or Attorneys’ Eyes Only

information under this order (other than the Court, Counsel, jurors, and court reporters) shall be

shown a copy of this order. Counsel for the respective parties shall ensure that all such

individuals agree to comply with this order.

       13.     If Counsel for a party receiving documents or information designated as

Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such

items, the following procedure shall apply:

       (a)     Counsel for the objecting party shall serve on the designating party or third party

       a written objection to such designation, which shall describe with particularity the

       documents or information in question and shall state the grounds for objection. Counsel

       for the designating party or third party shall respond in writing to such objection within

       14 days, and shall state with particularity the grounds for asserting that the document or

       information is Confidential or Attorneys’ Eyes Only. If no timely written response is

       made to the objection, the challenged designation will be deemed to be void. If the




                                                   5
  Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 6 of 11 PAGEID #: 463




       designating party or nonparty makes a timely response to such objection asserting the

       propriety of the designation, Counsel shall then confer in good faith in an effort to resolve

       the dispute.

       (b)     If a dispute as to a Confidential or Attorneys’ Eyes Only designation of a

       document or item of information cannot be resolved by agreement, the proponent of the

       designation being challenged shall present the dispute to the Court initially by telephone

       or letter, in accordance with Local Civil Rule 37.1, before filing a formal motion for an

       order regarding the challenged designation. The document or information that is the

       subject of the filing shall be treated as originally designated pending resolution of the

       dispute.

       14.     Any party seeking to file documents under seal shall abide by the procedures set

forth in Local Civil Rule 5.2.1.

       15.     If the need arises during trial or at any Hearing before the Court for any party to

disclose Confidential or Attorneys’ Eyes Only information, it may do so only after requesting

approval from the producing party and as directed by the Court.

       16.     To the extent consistent with applicable law and Federal Rule of Evidence 502(d),

the inadvertent or unintentional disclosure of Confidential or Attorneys’ Eyes Only information

that should have been designated as such, regardless of whether the information, document or

thing was so designated at the time of disclosure, shall not be deemed a waiver in whole or in

part of a party’s claim of confidentiality, either as to the specific information, document or thing

disclosed or as to any other material or information concerning the same or related subject

matter. Such inadvertent or unintentional disclosure may be rectified by notifying in writing

Counsel for all parties to whom the material was disclosed that the material should have been




                                                   6
  Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 7 of 11 PAGEID #: 464




designated Confidential or Attorneys’ Eyes Only within a reasonable time after disclosure. Such

notice shall constitute a designation of the information, document or thing as Confidential or

Attorneys’ Eyes Only under this Stipulated Protective Order.

       17.     The production of privileged or work-product protected documents, ESI, or other

information, whether inadvertent or otherwise, is not a waiver of the privilege or protection from

discovery in this case or in any other federal or state proceeding consistent with Federal Rule of

Evidence 502(d). This order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d).

       18.     The terms of this protective order do not preclude, limit, restrict, or otherwise

apply to the use of documents at court proceedings. Subject to the Federal Rules of Evidence, a

confidential document may be offered into evidence at trial or any court hearing, provided that

the proponent of the evidence gives advance notice to opposing Counsel of the intended use of

the confidential document as may be required by a scheduling or other order. Any party may

move the Court for an order that the Confidential or Attorneys’ Eyes Only document be received

in camera or under other conditions to prevent unnecessary disclosure. The Court will then

determine whether the proffered evidence should continue to be treated as a confidential

document and, if so, what protection may be afforded to such information at the trial or hearing.

       19.     Nothing in this Order shall prevent any party from disclosing its own information

and documents to any person, and such disclosure shall not be deemed a waiver of any party’s

rights or obligations under this order. Nothing in this order shall be construed to restrict any

party’s use of information, in the party’s possession or known by the party, before disclosure by

any other party or non-party, or of information that is public knowledge, has not previously been




                                                    7
  Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 8 of 11 PAGEID #: 465




maintained as Confidential, or is independently developed or acquired outside of the production

and exchange of documents and information subject to this order.

       20.     The entry of this Order shall not in any way detract from or constitute a waiver of

the right of any individual or entity to object to the production of discovery materials or the

admissibility of any document on grounds other than confidentiality.

       21.     Within sixty days (60) after termination of this lawsuit, and after exhaustion of all

appeals, whether by judgment, order, or settlement, the parties, on written request of the

designating party, shall return all materials and information designated as Confidential or

Attorneys’ Eyes Only, together with any reproductions thereof, to the party or parties that

produced such material or information. In the alternative, upon the explicit request of the

producing party, the receiving party may destroy all such materials and information, together

with any reproductions thereof, and execute a certificate stating that it has been destroyed.

       22.     This Order is entered based on the representations and agreements of the parties

and for the purpose of facilitating discovery. Nothing herein shall be construed or presented as a

judicial determination that any document designated Confidential or Attorneys’ Eyes Only by

counsel or the parties is entitled to protection under Rule 26(c) of the Federal Rules of Civil

Procedure or otherwise until such time as the Court may rule on a specific document or issue.

       23.     The parties, their witnesses, and their Counsel shall continue to comply with this

Order’s provisions after the conclusion of this action. The Court issuing this Order shall have

continuing jurisdiction to enforce it.




                                                   8
  Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 9 of 11 PAGEID #: 466




       24.     This Order may be modified by the Court at any time for good cause shown

following notice to all parties and an opportunity for them to be heard.

                          22nd
       So ORDERED, this __________day      April
                                      of ______________, 2020.


                                               BY THE COURT:

                                               /s/ Walter H. Rice (tp - per Judge Rice authorization
                                               after his review)
                                               United States District Judge




                                                   9
Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 10 of 11 PAGEID #: 467




AGREED TO THIS 7th day of April 2020:


s/ Terence R. Coates                    s/ Daniel N. Guisbond
W.B. Markovits                          Andrew M. Unthank
Paul M. De Marco                        Daniel N. Guisbond
Terence R. Coates                       Wheeler Trigg O’Donnell LLP
Markovits, Stock & Demarco, LLC         370 Seventeenth Street, Suite 4500
3825 Edwards Road, Suite 650            Denver, CO 80202
Cincinnati, OH 45209                    Telephone: 303.244.1800
Telephone: 513.651.3700                 Facsimile:    303.244.1879
Facsimile:     513.665.0219             Email: unthank@wtotrial.com
Email: bmarkovits@msdlegal.com                  guisbond@wtotrial.com
          pdemarco@msdlegal.com
          tcoates@msdlegal.com          and

and                                     James A. Dyer
                                        Sebaly Shillito + Dyer
Nathan D. Prosser (admitted pro hac     1900 Stratacache Tower
vice)                                   40 North Main Street
Hellmuth & Johnson, PLLC                Dayton, OH 45423
8050 West 78th Street                   Telephone: 937.222.2500
Edina, MN 55439                         Facsimile:     937.222.6554
Telephone: 952.941.4005                 Email: jdyer@ssdlaw.com
Facsimile:    952.941.2337
Email: nprosser@hjlawfirm.com           Attorneys for Defendant Whirlpool Corporation

and

Mark J. Schirmer (pro hac vice
forthcoming)
Straus & Boies, LLP
1355 Lynnfield Road, Suite 245
Memphis, TN 38119
Telephone: 901.683.4522
Email: mschirmer@straus-boies.com

Attorneys for Plaintiffs




                                        10
 Case: 3:19-cv-00226-WHR Doc #: 25 Filed: 04/23/20 Page: 11 of 11 PAGEID #: 468




                          CERTIFICATE OF SERVICE (CM/ECF)

        I hereby certify that on April 7, 2020, I electronically filed the foregoing STIPULATED

PROTECTIVE ORDER with the Clerk of Court using the CM/ECF system. Notice of this

filing will be sent by operation of the Court’s electronic filing system to all parties indicated on

the electronic filing receipt.

    •   Terence Richard Coates
        tcoates@msdlegal.com, llinneman@msdlegal.com, jpottschmidt@msdlegal.com,
        dholcomb@msdlegal.com

    •   Paul M De Marco
        pdemarco@msdlegal.com, jpottschmidt@msdlegal.com, dpendygraft@msdlegal.com,
        demarcoworld@yahoo.com, dholcomb@msdlegal.com

    •   James Alan Dyer
        jdyer@ssdlaw.com, lmatevia@ssdlaw.com

    •   Wilbert Benjamin Markovits
        bmarkovits@msdlegal.com, llinneman@msdlegal.com, jpottschmidt@msdlegal.com,
        dholcomb@msdlegal.com

    •   Nathan D. Prosser
        nprosser@hjlawfirm.com, fewing@hjlawfirm.com

    •   Andrew M. Unthank
        unthank@wtotrial.com, boyle@wotrial.com, cljones@wtotrial.com

    •   Daniel N. Guisbond
        guisbond@wtotrial.com

    •   Walter H. Rice
        walter_rice@ohsd.uscourts.gov, dianne_marx@ohsd.uscourts.gov,
        James_Smerbeck@ohsd.uscourts.gov,donna_vinolus@ohsd.uscourts.gov,
        tisha_parker@ohsd.uscourts.gov, rice_deputy@ohsd.uscourts.gov,
        lisa_woodward@ohsd.uscourts.gov, jeffrey_garey@ohsd.uscourts.gov



                                              s/ James A. Dyer
